DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on March 18, 2021, is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US 2015/0228813 to Wertsberger et al. (hereinafter “Wertsberger”).
Wertsberger teaches a device for chemical sensing (pars. [0006], [0090]) comprising: a complementary metal oxide semiconductor (CMOS) compatible long-wave infrared (LWIR)-transparent substrate (pars. [0006], [0009], [0149]); at least one amorphous Ge waveguide formed on the substrate (par. [0150]); a target flow channel configured to bring a target chemical into contact with the at least one amorphous Ge waveguide (pars. [0094], [0097], [0110], [0135]); a light source, in optical communication with the at least one amorphous Ge waveguide, to launch a beam of LWIR light into the at least one amorphous Ge waveguide (pars. [0006], [0007], [0009], [0017], [0041], [0059], [0094], [0097], [0099], [0100], [0104], [0106], [0113], [0135])); and a detector, in optical communication with the at least one amorphous Ge waveguide, to sense a perturbation in the beam of LWIR light caused by the target chemical (par. [0150]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wertsberger.
Wertsberger teaches the limitations of the Examiner-interpreted base claim 9. The additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the transmission loss, the physical dimensions, and the Ge-purity of the amorphous Ge waveguide of Wertsberger. The motivation would have been to improve chemical sensing effectiveness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wertsberger in view of US 2018/0143376 to Kamei et al. (hereinafter “Kamei”).
Wertsberger teaches the limitations of the Examiner-interpreted base claim 9. Wertsberger does not teach that an undercladding is disposed between the substrate and the at least one amorphous Ge waveguide. Kamei teaches an undercladding disposed between a substrate and at least one Ge waveguide (Figs. 24A, B; par. [0153]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Wertsberger by disposing an undercladding between the substrate and the waveguide, as taught by Kamei. The motivation would have been to improve light confinement within the waveguide.
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10-14, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the substrate comprises a float-zone silicon (FZ-Si) substrate.
Regarding claim 18, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the at least one amorphous Ge waveguide is formed on the substrate using electron-beam lithography and subsequent plasma etching using HBr gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883